UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2)1 Schwab Fundamental International Large Company Index ETF (Name of issuer) Common Stock (exchange-traded fund) (Title of class of securities) (CUSIP number) April 30, 2015 (Date of event that requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x] Rule 13d-1(b)  Rule 13d-1(c)  Rule 13d-1(d) 1The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 808524755 Page 2 of 7 Pages 1 NAME OF REPORTING PERSONS United Services Automobile Association I.R.S. Identification Nos. of above persons (entities only). 74-0959140 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ](b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION state of Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 483,197 (see Item 4) 6 SHARED VOTING POWER 755,308 (see Item 4) 7 SOLE DISPOSITIVE POWER 483,197 (see Item 4) 8 SHARED DISPOSITIVE POWER 755,308 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES  11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.0% 12 TYPE OF REPORTING PERSON IC SCHEDULE 13G CUSIP No. 808524755 Page 3 of 7 Pages 1 NAME OF REPORTING PERSONS USAA Casualty Insurance Company I.R.S. Identification Nos. of above persons (entities only). 59-3019540 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ](b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION state of Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 1,685,923 (See Item 4) 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 1,685,923 (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES  11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.6% 12 TYPE OF REPORTING PERSON IC CUSIP No. 808524755 Page 4 of 7 Pages SCHEDULE 13G ITEM 1. (a) Name of Issuer: Schwab Fundamental International Large Company Index ETF (b) Address of Issuer's Principal Executive Offices: Charles Schwab Investment Management, Inc. 211 Main Street San Francisco, CA 94105 ITEM 2. (a) Names of Person Filing: United Services Automobile Association USAA Casualty Insurance Company (CIC), a wholly owned subsidiary of USAA (b) Address of Principal Business Office, of if None, Residence: 9800 Fredericksburg Road San Antonio, Texas 78288 (c) Citizenship: Texas Texas (d) Title of Class of Securities: Common Stock (exchange-traded fund) (e) CUSIP Number: ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO SS.240.13d-1(b) OR 240.13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) [_] Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o). (b) [_] Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [X] Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [ ] Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [ ] An investment adviser in accordance with ss.240.13d-1(b)(1)(ii)(E); (f) [_] An employee benefit plan or endowment fund in accordance with ss.240.13d-1(b)(1)(ii)(F); (g) [_] A parent holding company or control person in accordance with ss.240.13d-1(b)(1)(ii)(G); (h) [_] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [_] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [_] Group, in accordance with ss.240.13d-1(b)(1)(ii)(J). CUSIP No. 808524755 Page 5 of 7 Pages SCHEDULE 13G ITEM 4. OWNERSHIP. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. Reporting Person Shares Held Directly Sole Voting Power Shared Voting Power Sole Dispositive Power Shared Dispositive Power Beneficial Ownership Percentage of Class (1) USAA 755,308 (2) 755,308 (2) 7.0% CIC 0 0 9.6% Based on 17,600,002 shares of Common Stock outstanding as of April 30, 2015. Consists of 161,600 shares of Common Stock owned directly by USAA Asset Management Company, a wholly owned subsidiary of USAA Investment Corporation (I-Corp), I-Corp is a wholly owned subsidiary of USAA Capital Corporation (CAPCO) and CAPCO is a wholly owned subsidiary of USAA; 236,878 shares of common stock owned by USAA Catastrophe Reinsurance Company, a wholly owned subsidiary of USAA; 234,834 shares of common stock owned directly by USAA General Indemnity Company, a wholly owned subsidiary of USAA; and 121,996 shares of common stock owned directly by USAA Garrison Property and Casualty Insurance Company, a wholly owned subsidiary of USAA. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not Applicable ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not Applicable ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON. Not Applicable ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not Applicable ITEM 9. NOTICE OF DISSOLUTION OF GROUP. Not Applicable CUSIP No. 808524755 Page 6 of 7 Pages SCHEDULE 13G Item 10. CERTIFICATION. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete, and correct. Dated: May 8, 2015 UNITED SERVICES AUTOMOBILE ASSOCIATION By: /S/ Douglas I. Ward Name: Douglas I. Ward Title: Vice President and Chief Investment Officer USAA CASUALTY INSURANCE COMPANY By: /S/ Kirsten M. Register Name: Kirsten M. Register Title: Vice President - Controller CUSIP No. 808524755 Page 7 of 7 Pages JOINT FILING AGREEMENT In accordance with Rule 13(d)-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with each other of the attached statement on Schedule 13G and to all amendments to such statement. Dated: May 8, 2015 UNITED SERVICES AUTOMOBILE ASSOCIATION By: /S/ Douglas I. Ward Name: Douglas I. Ward Title: Vice President and Chief Investment Officer USAA CASUALTY INSURANCE COMPANY By: /S/ Kirsten M. Register Name: Kirsten M. Register Title: Vice President - Controller
